BOND, J.
— On the ninth of September, 1898, plaintiffs brought an attachment suit against defendant, a Pennsylvania corporation, upon certain notes executed by it, aggregating $4,708.25. On the same day writs of attachment *655issued and were served by attaching all the property, effects and credits of the defendant in the hands of Rumsey & Sikemeier Company, a corporation in St. Louis, and by summoning it as garnishee. The attachment against defendant was sustained and the case went to judgment against it. Interrogatories were filed, to which the garnishee answered in substance, that the time of the service of garnishment it had in hand $639.65 as the moneys of the defendant in the attachment suit, being the proceeds of rubber goods held on consignment for sale, from which proceeds the garnishee was entitled to a commission of five per cent, which when deducted from sales theretofore made, left the said balance of $639.65. The garnishee admitted that it had also other property of said defendant to be sold on commissions, but which had not been sold at that time, specifying the same. The garnishee further answered that it had been, advised that the attachment defendant “had assigned $553.70 of its account against said garnishee to third parties.” Thereupon plaintiffs filed a motion requiring such assignees to interplead. Upon an order of court to that effect the interpleaders herein inter-pleaded for “the cash” in the hands of said garnishee, alleging that the same was on the third of September, 1898, the property of the attachment defendant, who on that day sold and assigned it to the interpleaders, wherefore they asked the court to award to them the $639.65 in the hands of the garnishee. To this interplea plaintiffs answered denying the validity of the assignment therein set up, and alleging that it was fraudulent. This answer was met by a general denial on the part of the interpleaders. There was an agreed statement of facts which showed that the interpleaders were creditors of the defendant in the attachment in a large sum evidenced by a bond and mortgage upon its plant in Pennsylvania, which had been foreclosed, yielding only $325, which *656was consumed in costs and left nothing to be applied to the judgment on the bond entered in favor of said interpleaders against the attachment defendant, under the authority of a power of attorney on the thirteenth of August, 1895. The agreed statement of facts further showed that in pursuance of a certain power of attorney executed by said attachment defendant to its attorneys in fact, an assignment was made on the third of September, 1898, to said interpleaders “of all accounts, bills receivable, notes and commercial paper belonging to said attachment defendant and also all cash that it may have in bank, as security for the payment of the debt due said interpleadersThe agreed statement of facts further showed that on the twentieth' of September, 1898, the garnishee was informed in writing by the said interpleaders that the defendant had assigned its account to them amounting to $553.70 against such garnishee, and requesting said garnishee to pay the sum to said interpleaders. It was further stipulated that, while $553.70 was the amount claimed by the interpleaders in said notice to the garnishee, such limitation of their claim should not prevent them from claiming the entire amount of cash in the hands of said garnishee, they making no claim, however, to any of the goods in the hands of such garnishee, and conceding that their only right or title to such money was that derivable from the aforesaid assignment to them on the third of September, 1898. The agreed statement of facts also contained the following clause:
“6th. It is further stipulated and agreed that the only matter in controversy in this litigation is the amount of cash in the hands of the Rumsey & Sikemeier Co., the above named garnishee, on the said third day of September, 1898, and does not include unsold merchandise and goods then or now in the hands of the said garnishee on commission.”
It was finally agreed that either party might introduce *657oral testimony of other facte not contained in the agreed statement, in pursuance of which interpleaders introduced a Pennsylvania attorney as a legal expert upon the laws of that state, and also called William E. Lucas, a bookkeeper of the garnishee, who testified as to the balance due the attachment defendant at the time of the service of the garnishment, and as to the habit of the garnishee to make monthly statements and remittances of the proceeds of the sales of goods consigned to it. The cause was submitted to the court without a jury and judgment rendered in favor of the interpleaders, from which plaintiffs prosecuted this appeal.
I. It is urged by respondents that the testimony of Lucas should be stricken out of the abstract (the appeal in this case having been taken upon a certificate and abstract), because it was not written out in full in the bill of exceptions when the same was signed in the lower court. Ip mpport of this motion respondents filed in this court the original bill of exceptions, and also the testimony of said Lucas as written out by the court stenographer. It appears from the bill of exceptions that the clerk was directed to insert therein the testimony so written out. It further appears that the bill of exceptions was approved with this direction therein by the court and counsel for both parties, and it also appears from' the abstract that appellants have printed said testimony as if it had been inserted in the bill of exceptions. Under this state of the facts the record was clearly amendable in the circuit court-, and having before us the necessary elements for perfecting it, we will treat the amendment as made here, without going through “the bare and meaningless formality of sending the case back for that purpose.” We will therefore regard the evidence of Lucas as properly within the abstract filed in this court. Darier v. Darier, 58 Mo. loc. cit. 233, 234; Baker v. Railroad, 122 Mo. loc. cit. 547.
*658II. The determining question in this case is the effect of the language of the assignment to them, pleaded by the interpleaders, as the basis of their right to the money attached in the hands of the garnishee. The terms of the assignment descriptive of the property transferred are, “all accounts, bills receivable, notes and commercial paper and also all cash it (the assignor) may have in bank.” Olearly the fund in dispute is not embraced in any of these descriptive words, unless if is covered by the terms “all accounts,” for it was not evidenced by any bill receivable, note or commercial paper, neither was it “cash in bankIt must therefore be held either that it passed under the terms “all accounts,” or it did not pass under the assignment relied upon by the inter-pleaders in this action. The pleadings and evidence in this case show that the fund in controversy was the proceeds of sales of goods consigned by the common debtor to its agent or bailee in St. Louis apon commission. It was therefore a trust fund in the form of cash held by such bailees for the benefit of their principal, after the deduction of the commissions earned By the sale of the goods. It did not constitute a book account in the legal acceptation of that term (Stieglitz v. Mercantile Company, 76 Mo. App. 275) ; nor was it a matter of account at all until the excision of the factor’s commission. After this was done it became a chose in action in favor of the owner of the goods, entitling such, owner to recover the residue of the price of the goods, if the factor omitted to forward the same after a deduction of his commissions. We are of the opinion that this chose in action was not embraced by the term “all accounts” used in the assignment to the interpleaders in this action, but that those terms were intended to refer to and include accounts which accrued to the attachment defendant from its general debtors and not mere rights of action arising against its bailees or *659factors upon sales of property for a stipulated compensation to such agents. We do not think the responsibilities thus arising are properly embraced with the mercantile sense of an account, which seems to us to be plainly applicable to the charges of merchants against purchasers or ordinary debtors. That this was the actual meaning given the terms in the assignment, is further apparent from '.he fact that it employs other specific words to denote the disposition of the “cash” belonging to the assignor, and only transfers so much thereof as was at the time “in bank " entirely excluding from its operations any “cash” belonging to the assignor which was deposited or held elsewhere. The fund in dispute is, as alleged in the interplea, simply an amount of “cash” which belonged to the assignor, but was held by its agent. It was therefore, by the plain letter of the assignment excepted from its conveyance. This conclusion disposes of the case and renders ■it wholly unnecessary to decide other questions presented in the briefs. The result is that the judgment is reversed and the cause remanded with directions to the trial court to enter judgment in favor of plaintiffs against the interpleaders for the money admitted by the garnishee to have been in its possession at the time of the garnishment.
All concur; Judge Biggs in result.